DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation "said actuating arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 11,067,353 B2 to Gheorghita (“Gheorghita”).
Regarding claim 11, Gheorghita discloses a trigger assembly 120 comprising: 
a housing 200
a sear 130 moveably connected to said housing; and 
a trigger piece (Figs. 9 and 10) connected to said housing and moveable between a cocked position (as shown in Fig. 3A) and a firing position (as shown in Fig. 3B); 
122 configured to contact a user in moving from the cocked position to the firing position; 
said trigger piece being configured to rotate about a first axis of rotation T and an orthogonal second axis P of rotation in moving from the cocked position to the firing position.

    PNG
    media_image1.png
    348
    487
    media_image1.png
    Greyscale

Regarding claim 12, Gheorghita further discloses wherein said housing 200 includes a recesses (the space between frame members 202 and 204) to provide rotation of said trigger piece about the first axis of rotation and the orthogonal second axis of rotation when said trigger piece moves from the cocked position to the firing position.
Regarding claim 13, Gheorghita further discloses a bumper (180c, Figs. 3A, 3B) to bias said trigger piece and said sear to the cocked position.
Allowable Subject Matter
Claims 1-10 and 20 are allowed.
Claims 14-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641